UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 3, 2012 Vanguard Natural Resources, LLC (Exact name of registrant as specified in its charter) DELAWARE 001-33756 61-1521161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (832) 327-2255 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August 2, 2012, Vanguard Natural Resources, LLC (the “Company”) issued a press release announcing its earnings for the quarter ended June 30, 2012 and updated guidance for 2012 and preliminary outlook for 2013. The press release is being furnished as Exhibit99.1 to this Current Report on Form8-K and is incorporated herein by reference. This Form8-K and Exhibits 99.1 and 99.2 hereto shall be deemed “furnished” and not “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any registration statement of the issuer. Item7.01Regulation FD Material. On August 2, 2012, the Company issued a press release announcing its earnings for the quarter ended June 30, 2012 and updated guidance for 2012 and preliminary outlook for 2013, a copy of which is filed as Exhibit99.1 hereto and incorporated herein by reference. Item8.01Other Events. On August 2, 2012, the Company issued a press release announcing the change from a quarterly distribution policy to a monthly distribution policy.Additionally, the Company also announced the anticipated launch of a Direct Common Unit Purchase Plan (“Plan”) and a Direct Reinvestment Plan (“DRIP”) that will begin on August 27, 2012.The Plan and DRIP will be administered by American Stock Transfer & Trust, LLC (“AST”).The Company expects that AST will also replace Computershare Trust Company, N.A. as the appointed transfer agent and registrar for the Company effective August 27, 2012. The press release is being furnished as Exhibit99.2 to this Current Report on Form8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated August 2, 2012 Exhibit 99.2 Press Release dated August 2, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VANGUARD NATURAL RESOURCES, LLC By: /s/ Richard A. Robert Name: Richard A. Robert Title: Executive Vice President and Chief Financial Officer August 3, 2012 (Principal Financial Officer and Principal Accounting Officer) EXHIBIT INDEX EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated August 2, 2012 Exhibit 99.2 Press Release dated August 2, 2012
